Citation Nr: 0633870	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to an initial increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling, based 
upon accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  He died January 25, 2002.  The appellant is the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the aforementioned claims.  

The issue of entitlement to an initial increased rating for 
diabetes mellitus, currently evaluated as 20 percent 
disabling, based upon accrued benefits, being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as pancreatic cancer.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  By rating decision of January 2003, service connection 
for diabetes mellitus was granted, and rated 20 percent 
disabling, effective May 8, 2001, based upon accrued 
benefits.  

3.  Pancreatic cancer was not shown to have been present in 
service, within the year following service, nor has it been 
shown to be the result of Agent Orange exposure.  

4.  The greater weight of the evidence is against the 
conclusion that any disability associated with service, to 
include the claimed diabetes mellitus, caused or contributed 
to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in October 2002 which 
asked her to submit certain information, and informed her of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate her claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
she needed to show for service connection for the cause of 
the veteran's death.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  Specifically, she has 
informed VA that she has no additional evidence to submit.  
She was offered a hearing but declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran served in the Army in the Republic of Vietnam and 
is therefore presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no inservice record 
of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's death certificate reflects he died in 
January 2002, at age 54.  The cause of death was pancreatic 
cancer.  The record does not indicate whether or nor an 
autopsy was performed.  During his lifetime, the veteran was 
not service-connected for any disability.  By rating decision 
of January 2003, service connection for diabetes mellitus was 
granted, based upon accrued benefits.  A 20 percent rating 
was awarded, effective May 2001.  

The appellant claims that the veteran's death was due to 
service.  She believes that the veteran died of pancreatic 
cancer which was caused by his exposure to Agent Orange in 
service.  

A review of the veteran's service medical records shows no 
findings, treatment, or diagnosis of pancreatic cancer during 
service.  After service, there is no medical evidence within 
one year of service discharge indicating that the veteran has 
pancreatic cancer.  

In reviewing the appellant's service connection claim under 
the provisions pertaining to chronic diseases, the Board 
notes that the record is devoid of showing competent evidence 
of the manifestation of any malignant tumors, at any time 
prior to 1997, many years after service.  Thus, the Board is 
precluded from further entertaining a potential grant of 
service connection for the cause of the veteran's death under 
the provisions pertaining to presumptive service connection 
for chronic diseases.

While the Board acknowledges the appellant's contention that 
the veteran's pancreatic cancer caused the death of the 
veteran is Agent Orange-related and should therefore be 
presumptively service-connected, the Board is precluded from 
granting the benefit sought under the Agent Orange 
presumptive provisions because pancreatic cancer is not a 
presumptive disease related to Agent Orange exposure.  
38 C.F.R. § 3.309(e).  As such, presumptive service 
connection is not warranted based on exposure to Agent 
Orange.  

Of course, if it were demonstrated, by competent evidence, 
that the veteran died of pancreatic cancer that had its onset 
during, or was etiologically related to, his period of active 
military service, service connection could be granted on a 
direct basis.  The evidence of record however, does not show 
such.  In this regard, it is noted that the medical evidence 
of record, as previously stated, indicates the onset of the 
veteran's pancreatic cancer in 1997, many years after 
service.  

The veteran's physician in August 2001, however, indicated in 
pertinent part, that the veteran's history indicated that he 
served in the Army and was exposed to Agent Orange.  He 
stated that he could not rule out the possibility that Agent 
Orange caused the veteran's malignancy.  Another physician of 
the veteran's indicated in February 2004, that he was the 
veteran's family doctor prior to the veteran's death.  He 
stated, in pertinent part, that since the veteran had no 
prior history of diabetes mellitus or pancreatic cancer, he 
was led to believe that a relationship existed between 
exposure to Agent Orange and his diseases.  

Both of the physician's statements are not probative in 
supporting the conclusion that the veteran's pancreatic 
cancer is related to service, including to exposure to Agent 
Orange.  The statements are more speculative than probative 
as one doctor states that it is possible Agent Orange could 
have caused the veteran's malignancy.  He did not state why, 
or give any type of rationale for his opinion, especially in 
light of the fact that the veteran's pancreatic cancer was 
not one of the malignancies that has been medically 
determined to be associated with Agent Orange exposure.  In 
light of the speculative nature of his opinion, the Board 
finds that his medical opinion lacks probative value in 
determining the cause of the veteran's cancer.  

The veteran's family doctor's opinion also lacks probative 
value as it relates to the cause of the veteran's pancreatic 
cancer.  The family doctor maintains that the veteran has no 
prior history of diabetes mellitus or pancreatic cancer.  
However, he has not associated any link, which shows that 
pancreatic cancer has any association to Agent Orange 
exposure or diabetes mellitus.  Lacking medical evidence, and 
any other evidence which provides a positive association with 
Agent Orange and pancreatic cancer, or pancreatic cancer and 
diabetes mellitus, there is a lack of probative value to the 
opinion rendered by the veteran's family physician linking 
the veteran's cancer to Agent Orange exposure.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not established.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant asserts, in essence that the veteran's service-
connected diabetes mellitus is more severe than the 
20 percent rating granted on service connection, based upon 
accrued benefits.  She maintains that the veteran was treated 
with insulin, a restricted diet, and had regulation of his 
activities.  

A review of the record reveals that the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000, have not been fulfilled in this claim.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002);
38 C.F.R. § 3.159 (2006).  The RO sent the appellant a VCAA 
letter in October 2002.  That VCAA letter was related to the 
appellant's claim of service connection for the cause of the 
veteran's death.  However, in this letter she was not 
informed of what was needed for an accrued benefits claim.  
This is necessary prior to final adjudication of the accrued 
benefits claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter 
discussing what information and evidence 
not of record is necessary to 
substantiate the claim for a higher 
rating for diabetes mellitus, for accrued 
benefits purposes, what information and 
evidence VA will seek to provide, what 
information and evidence the appellant is 
expected to provide, and ask her to 
provide copies of all VA records she has 
in her possession which is related to her 
claim.  The corrective VCAA notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, , 19 Vet. 
App. 473 (2006).  

2.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, she should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and she should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


